Citation Nr: 1126807	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-37 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In support of his claim, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge in February 2011; a transcript of the hearing has been associated with the record.  

The issues of entitlement to service connection for bilateral hearing loss; tinnitus; laceration and scars of the right middle finger, right shoulder, left wrist, and left thumb; residuals of venereal disease; hemorrhoids; urinary tract infections; chronic cystitis; low back disorder; cervical spine disorder; McCardle's syndrome; and varicose veins have been raised by the record in a February 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, it is as likely as not that his hypertension is, at least in part, the result of his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested hypertension during service or that such is otherwise related to service on a presumptive or direct basis.  In this regard, his service treatment records are negative for any complaints, treatment, or diagnoses of elevated blood pressure or hypertension.  Additionally, there is no evidence that the Veteran manifested hypertension to a compensable degree within one year of his service discharge.  Rather, at his February 2011 Board hearing and in documents of record, the Veteran has claimed that his service-connected diabetes mellitus type II caused or aggravated his hypertension.  Specifically, he alleges that his hypertension developed after his diabetes mellitus type II and, therefore, was caused by such service-connected disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

A disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010).  Establishing service connection on this secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

VA compensation examinations dated in May 2007 and September 2008 note a diagnosis, and subsequent treatment for, hypertension as early as 2005.  Therefore, the Veteran has a current diagnosis of hypertension.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Therefore, the only remaining inquiry is whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus type II.  In this regard, the May 2007 VA examiner determined the Veteran's hypertension was not caused by diabetes since there was no evidence of renal damage.  The May 2007 examiner's rationale was based on the fact that renal damage is usually present when hypertension is caused by diabetes.  In this regard, a subsequent May 2009 VA examination revealed no evidence of renal dysfunction based on laboratory results.

Conversely, the September 2008 VA examiner specifically determined the Veteran's hypertension is a complication of his already service-connected diabetes.  This examiner's rationale was based on the duration of the Veteran's diabetes.  

In light of the two conflicting opinions concerning the etiology of the Veteran's hypertension, which are both based upon sound rationales and offered by medical professionals, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's service-connected diabetes mellitus type II caused his hypertension.  Consequently, the Board will resolve all reasonable doubt in his favor and find that service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Service connection for hypertension is granted.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


